Citation Nr: 1546731	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February to May 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for a right knee disability.  


FINDING OF FACT

A chronic right knee disability clearly and unmistakably existed prior to active duty service and was not aggravated during such service.


CONCLUSION OF LAW

A chronic right knee disability clearly and unmistakably pre-existed active duty service and was not incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a right knee disability as it pre-existed active duty and was aggravated due to in-service injuries.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The record clearly establishes the presence of a current disability; the Veteran was diagnosed with degenerative joint disease and patellofemoral syndrome of the right knee during a February 2013 VA examination.  As the first element of service connection is demonstrated, the Board must now determine whether an in-service injury occurred.  

The Veteran contends that he injured his right knee during basic training due to marching, running, and performing low crawls.  Service treatment records document several complaints of right knee pain and a diagnosis of posttraumatic arthritis of the right knee in February 1968.  However, the record also contains some evidence that a chronic right knee disability pre-existed the Veteran's entry into active duty service.  The Board must therefore determine whether the presumption of soundness has been rebutted in this case with respect to the right knee.  

A Veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The Veteran's right knee was normal at the September 1967 pre-induction examination.  On the accompanying report of medical history, the Veteran reported a history of a "trick" or locked knee.  The examining physician noted a prior history of a falling injury, but found that there was no obvious right knee pathology and a chronic right knee disability was not identified or diagnosed.  Therefore, a chronic disability was not "noted" at enlistment and the presumption of soundness is for application.  Although the presumption of soundness applies to the current case, the Board finds that it is rebutted.  The medical and lay evidence establishes that a right knee disability clearly and unmistakably pre-existed the Veteran's entrance into active duty service in February 1968 and was clearly and unmistakably not aggravated therein.

Service treatment records contain medical and lay evidence that the Veteran's right knee disability preexisted service.  In February 1968, the Veteran complained of right knee pain and reported experiencing a knee injury two years earlier.  The service examiner advised him to wrap the knee and avoid running, jumping, and marching for 24 hours.  Less than a week later, the Veteran was again seen for right knee pain and was referred to the orthopedic clinic.  The examining orthopedist diagnosed posttraumatic arthritis of the right knee joint, characterized as moderate upon X-ray.  The Veteran reported incurring a twisting knee injury in 1965 which resulted in an immediate traumatic effusion and required aspiration.  He also reported having knee pain since the 1965 injury that limited his civilian work to jobs requiring minimal walking.  Since his enlistment into active duty service, he had experienced right knee pain during basic training.  The orthopedist found that the Veteran had full range of motion of the right knee without instability and the right knee condition had not been aggravated by military duty.  The Veteran failed to meet the induction standards because of the traumatic arthritis in his right knee and was recommended for separation.  A Medical Evaluation Board (MEB) examination also diagnosed posttraumatic arthritis of the right knee and noted the condition was not incurred in the line of duty and existed prior to service (abbreviated as "LD no, EPTS" on the MEB examination report).  

The post-service evidence also indicates that the Veteran's right knee disability preexisted service.  In the October 2013 notice of disagreement (NOD), the Veteran specifically stated that his knee condition was present prior to service.  The February 2013 VA examiner also concluded that the Veteran's right knee degenerative joint disease and chondromalacia patella were incurred prior to service.  This history was again confirmed by the Veteran at the examination.  The medical and lay evidence both during and after service therefore establishes that a chronic right knee condition clearly and unmistakably existed prior to the Veteran's enlistment in active duty.

With respect to whether the disability was clearly and unmistakably not aggravated by service, service and post-service records weigh against a finding of aggravation.  As noted above, service records document several complaints of right knee pain during active duty.  The Veteran was diagnosed with posttraumatic arthritis of the right knee during an orthopedic consultation in February 1968 and reported experiencing knee pain since an injury in 1965 that had continued through basic training.  The orthopedist specifically found that the right knee condition was not aggravated by military duty and noted the knee manifested full range of motion and was stable.  The MEB determined that the Veteran should be separated due to his preexisting knee injury, but no finding of aggravation was rendered.  The Veteran also never reported a worsening of his preexisting knee pain during service.  

There is no indication that the Veteran received treatment for his right knee disability after service.  He denied any recent care or medication for the disability at the February 2013 VA examination and did not respond to an October 2013 request from the RO that he identify the dates of any VA treatment.  The February 2013 VA examiner also found that the right knee disability was not aggravated due to active duty service.  Although the Veteran stated in the October 2013 NOD that his disability was aggravated during service, the Board finds that the objective medical evidence, including the contemporaneous service records and the opinion of the October 2013 VA examiner, outweigh the lay statements provided in support of a claim for benefits.  The competent medical evidence also establishes that the Veteran's right knee disability was clearly and unmistakably not aggravated during active duty service.  

It is clear that the Veteran manifested a pre-existing chronic right knee condition prior to his entry into active duty service and the condition was clearly and unmistakably not aggravated therein.  The presumption of soundness has been rebutted and the claim for service connection for a right knee disability must be denied. 

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


